Rogosheske, Justice
(concurring specially) .
Although the opinion of the court correctly concludes that the claimed deduction under Minn. St. 290.21 must be disallowed in view of the parties’ express stipulation that these payments to the Talmud Torah school constituted “payments in consideration of religious training” — in effect, tuition — and hence not a gift or contribution, I believe that it is important to emphasize that absent this stipulation the result in this case might well be different. Voluntary payments to and for the use of a Talmud Torah school by parents of children eligible for Bar Mitzvah preparation at that school should be deductible as a charitable contribution if it can be shown that the payment is not refundable, the school undertakes no legally enforceable obligation to accept and instruct the child, and the educational service provided by the school is purely religious in character. In this way, Jewish parents who make voluntary payments to a Talmud Torah school would be afforded the same treatment under § 290.21 as are parents of other religious faiths who make voluntary payments to religious organizations for the religious training of their children.
Sheran, Chief Justice (concurring specially).
I join in the concurring opinion of Mr. Justice Rogosheske.
Kelly, Justice (concurring specially).
I join in the concurring opinion of Mr. Justice Rogosheske.
Todd, Justice (concurring specially).
I join in the concurring opinion of Mr. Justice Rogosheske.
Yetka, Justice (concurring specially).
I join in the concurring opinion of Mr. Justice Rogosheske.